Exhibit 10.32
TRIPLE NET
LEASE AGREEMENT
     THIS LEASE AGREEMENT (“Lease”) executed and effective as of the 1st day of
July, 2008 at Mentor, Ohio by and between RICHARD M. OSBORNE, TRUSTEE, having an
office at 8500 Station Street, #113, Mentor, Ohio 44060 (hereinafter called
“Landlord”), and ORWELL NATURAL GAS COMPANY, having an office at 9500 East Main
Street, Orwell, Ohio 44076 (hereinafter called “Tenant”).
ARTICLE ONE
LEASE OF DEMISED PREMISES
     Section 1.01 Demised Premises. Landlord, for an in consideration of the
rent hereinafter reserved, and for the covenants and agreements hereinafter set
forth to be kept, observed and performed by Tenant, has granted, demised and
leased and by these presents does hereby lease unto Tenant the following
described premises, to-wit: 9500 East Main Street, Orwell, Ohio 44076 (the
“Demised Premises”).
     Section 1.02 Term. Tenant shall have and hold the Demised Premises for a
term commencing as of July 1, 2008 (the “Commencement Date”), and expiring on
June 30, 2023.
ARTICLE TWO
USE OF DEMISED PREMISES
     Section 2.01 Use of Demised Premises. Tenant covenants and agrees that the
Demised Premises during the term hereof shall be occupied and used in compliance
with governmental permitted uses only.
     Section 2.02 Compliance. Tenant shall observe and comply with all
conditions and requirements imposed by all governmental authorities having
jurisdiction over the Demised Premises throughout the term of this Lease.
ARTICLE THREE
ANNUAL RENT
     Section 3.01 Amounts. Tenant covenants and agrees to pay to Landlord,
promptly when due, without notice or demand and without deduction or setoff for
any reason whatsoever, “Annual Rent” for the Demised Premises during the term of
this Lease in the amount of Sixty Thousand Dollars ($60,000) per year for each
year of the term of this Lease, payable in monthly installments of Five Thousand
Dollars ($5,000) each; provided, however, that the Annual Rent

1



--------------------------------------------------------------------------------



 



shall be incurred each five (5) years following the Commencement Date (the
“Rental Adjustment Dates”) by the percentage increase in the United States
Department Commerce Index: all items for Cleveland, Ohio (“CPI”) which shall
have occurred between the Commencement Date and each Rental Adjustment Date.
     Section 3.02 Payment of Rent. The Annual Rent shall be payable in equal
monthly installments, in advance, on the first day of each month of each year
during the term of this Lease. All installments of Annual Rent which Tenant is
required to pay under Section 3.01 hereof, as well as all other amounts payable
by Tenant to Landlord under the terms of this Lease, shall be paid at the office
of Landlord as set forth above, or at such other place as Landlord shall from
time to time designate by written notice to Tenant, in lawful money of the
United States of America.
     Section 3.03 Net Annual Rent. Tenant agrees that the Annual Rent provided
for in Section 3.01 hereof shall be an absolutely net return to Landlord
throughout the term of this Lease, free of any expense, charge or other
deduction whatsoever, with respect to the Demised Premises.
ARTICLE FOUR
ADDITIONAL RENTAL
     Section 4.01 Other Amounts as Additional Rental. In addition to the Annual
Rent provided for in Article Three, Tenant shall also pay without notice of
demand and without abatement, reduction or setoff, as and toward “Additional
Rental” hereunder, its percentage share of all real estate taxes, insurance
costs and common area maintenance charges attributable to the real property
where the Demised Premises is located, along with all other sums of money
required to be paid by Tenant under the terms of this Lease. In the event of any
non-payment by Tenant of all or any part thereof, when due, Landlord shall have
all of the rights and remedies provided for in this Lease, or by law, for the
non-payment of rent or for the breach of this Lease.
     Section 4.02 Prime Interest Rate Definition. The term “Prime Interest Rate”
shall mean the lowest interest rate from time to time charged by National City
Bank (“NCB”) (or its successor bank), Cleveland, Ohio, to its largest and most
creditworthy customers on unsecured loans and ninety (90) days or less and
announced by NCB as its “prime interest rate”, and such Prime Interest Rate
shall be changed as of and effective on the same date that NCB (or its successor
bank) changes its announced prime interest rate as aforesaid.
     Section 4.03 Interest. Any and all amounts which become due and payable to
Landlord under this Lease, whether deemed to be Annual Rentals, Additional Rent
or otherwise hereunder, shall bear interest at the rate of three percent (3%)
per annum in excess of the Prime Interest Rate, as that term is hereinabove
defined, from the date or dates such amount shall become due and payable until
the date or dates of payment by Tenant.

2



--------------------------------------------------------------------------------



 



     Section 4.04 Late Charges. If any monthly installment of Annual Rent is not
paid within ten (10) days of its due date, Tenant shall be assessed a late
charge equal to five percent (5%) of the overdue monthly installment of Annual
Rent.
ARTICLE FIVE
TAXES AND OTHER CHARGES
     Section 5.01 Subject only to those other sections of this Lease which
specifically limited Tenant’s obligations, Tenant agrees that it will pay and
discharge, or cause to be paid and discharged, punctually as and when the same
shall become due and payable without penalty, all personal property taxes,
privilege taxes, excise taxes, business and occupation taxes, gross sales taxes,
and occupation license taxes, and all other governmental impositions and charges
of every kind and nature whatsoever, whether or not now customary or within the
contemplation of the parties hereto and regardless of whether they unforeseen or
foreseen, or similar or dissimilar to any of he foregoing, (collectively “Tax or
Taxes”) which are due and payable for any period of time during the term of this
Lease and which:

  (a)   Shall be levied, assessed or imposed upon or against the Demised
Premises or any portion thereof, or any interest of Landlord or Tenant therein
or under this Lease;     (b)   Shall be or become liens upon or against the
Demised Premises or any portion thereof, or any such interest or Landlord or
Tenant therein, or under this Lease;     (c)   Shall be levied, assessed or
imposed upon by virtue of any present or future law, statute, ordinance,
regulation or other requirement of any governmental authority whatsoever,
whether federal, state, county, city , municipal, or otherwise, it being the
intention of the parties hereto that, insofar as the same may lawfully be done,
Landlord shall be free from all such expenses and all Taxes and charges of every
kind and nature whatsoever, and that this Lease shall yield to Landlord not less
than the Annual Rent reserved hereunder throughout the term of this Lease.

Nothing contained in this Lease shall require Tenant to pay any franchise,
estate, inheritance, succession or transfer tax of Landlord, or any income,
excess profits or revenue tax or any other tax, assessment, charge or levy upon
the amounts payable by Tenant under this Lease; provided, however, that it at
any time during the term of this Lease the methods of taxation prevailing at the
commencement of the term of this Leases hall be altered so that in lieu of any
Tax under this Section 5.01 there shall be levied, assessed and imposed, a tax,
assessment, levy, imposition or charge, wholly or partially as a capital levy or
otherwise, on the rents received herefrom, or a license fee measured by the rent
payable by Tenant under this Lease, then in either of such events all such
taxes, assessments, levies, impositions or charges or the part thereof so
measured or based, shall be deemed to be included within the term “Tax” for the
purposes hereof, to the extent that such Tax would be payable if the Demised
Premises were the only property of Landlord subject to the Tax, and Tenant shall
pay and discharge the same as herein provided in respect to the payment of
Taxes.

3



--------------------------------------------------------------------------------



 



     Section 5.02 Taxes After Termination. Any Tax relating to a fiscal period
of the taxing authority, a party of which is within the term of this Lease and a
part of which is subsequent to the term of this Lease, shall, whether or not
such Tax shall be assessed, levied, imposed or become a lien upon the Demised
Premises or upon the buildings and improvements comprising the Demised Premises,
or shall become payable during the term of this Lease, be apportioned and
adjusted and paid between Landlord and Tenant as of the sated date of expiration
of the term of this Lease, so that Landlord shall pay the proportion of such Tax
which that part of such fiscal period included in the period of time after the
expiration of the term of this Lease bears to such fiscal period, and Tenant
shall pay the remainder thereof. With respect to any Tax for public improvements
or benefits which by law is payable, or at the option of the taxpayer may be
paid, in installments, Landlord shall pay the installments thereof which become
due payable subsequent to this expiration of the terms of this Lease, and Tenant
shall pay all such installments which become due and payable at any time during
the term of this Lease, even if payment is postponed beyond the end of the term
of this Lease by Tenant.
     Section 5.03 Percentage of Real Estate Taxes. Tenant shall pay to Landlord
within ten (10) days of billing, Tenant’s share of the Real Estate Taxes and/or
public improvement assessments due on the real property based upon Tenant’s
percentage of the square footage occupied by Tenant within the building where
the Demised Premises is located. Tenant acknowledges that its percentage share
of all Real Estate Taxes and/or assessments is 100%.
     Section 5.04 Right to Contest Taxes. Tenant shall not have the right to
file a complaint or otherwise contest the amount of Taxes due as determined by
any governmental authority having jurisdiction without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.
     Section 5.05 Non-Metered Utilities. Any utilities that are not separately
metered as to the Demised Premises shall be the sole obligation of the Landlord,
and shall be paid by the Land in consideration of the Rentals paid by Tenant
under this Lease.
ARTICLE SIX
INSURANCE
     Section 6.01 Percentage of Insurance Costs. Tenant shall pay to Landlord
within ten (10) days of billing, Tenant’s share of all of Landlord’s insurance
costs for the Demised Premises based upon Tenant’s percentage of the square
footage occupied by Tenant within the Demised Premises. Tenant acknowledges that
its percentage of share of all insurance costs is 100%.
     Section 6.02 Liability Insurance. At all times during the term of this
Lease at its own cost and expense, Tenant shall provide and keep in force
comprehensive general liability insurance policies, in broad form, protecting
Tenant, Landlord, and any mortgagees as additional insureds, against any and all
liability in the amount not less than a combines single limited of One Million
Dollars ($1,000,000). All such polices shall cover the entire Demised Premises.

4



--------------------------------------------------------------------------------



 



     Section 6.03 Other Insurance. Tenant may obtain any other additional
insurance which Tenant may desire at its own costs and expense, including but
not limited to business interruption insurance and insurance coverage on its
inventory and personal property.
     Section 6.04 Landlord and Mortgagees Named as Insureds. All such insurance
to be provided by Tenant under this Article Six shall name Tenant and Landlord
as insureds and, at the option of Landlord, any other parties requested by
Landlord as additional Insured, all as their respective interests may appear.
     Section 6.05 Mutual Waiver of Subrogation. Notwithstanding anything set
forth in this Lease, to the contrary, Landlord and Tenant do hereby waive any
and all right or recovery, claims, action or cause of action against the other,
their respective agents, officers and employees for any loss or damage that may
occur to the Demised Premises or any addition or improvements thereto, by reason
of fire, the elements or any other cause which could be insured against under
the terms of a standard fire and extended coverage insurance policy or policies,
with vandalism, malicious mischief and all-risk coverage and business
interruption insurance or for which Landlord or Tenant may be reimbursed as a
result of insurance coverage affecting any loss suffered by either party hereto,
regardless of cause or origin, including the negligence of Landlord or Tenant or
their respective agents, officers and employees. In addition, all insurance
policies carried by either party covering the Demised Premises including, but
not limited to, contents, fire and casualty insurance, shall expressly waiver
any right on the part of the insurer against the other party for damage to or
destruction of the Demised Premises resulting from the acts, omissions or
negligence of the other party.
ARTICLE SEVEN
APPLICABLE LAWS AND REGULATIONS
     Section 7.01 Compliance with Laws. During the term of this Lease, Tenant
shall, at its own costs and expense, promptly observe and comply with all
present and future laws, ordinances, requirements, order, directives, rules and
regulations of the federal, state, county and municipal governments and of all
other governmental authorities affecting the Demised Premises or appurtenances
thereto or any part thereof, whether the same are in force at the commencement
of the term of this Lease or may in the future be passed, enacted or directed,
and Tenant shall pay all costs, expenses, liabilities, losses, damages, fines,
penalties, claims and demands, that may in any manner arise out of or be imposed
because of the failure of Tenant to comply with the covenants of this
Article Seven.
     Section 7.02 Right of Contest. Subject to the rights of the lender under
any mortgage encumbering he Demised Premises, Tenant shall have the right to
contest by appropriate legal proceedings diligently conducted in good faith, in
the name of Tenant, or Landlord (if legally required), or both (if legally
required), without cost or expense to Landlord, the validity or application of
any law, ordinance, rule, regulation or requirement of the nature referred to in
Section 7.01 hereof and, if by the terms of any such law, ordinance, order,
rule, regulation or requirement, compliance therewith may legally be delayed
pending the prosecution of any such proceeding, Tenant may delay compliance
therewith until the final determination of such contest.

5



--------------------------------------------------------------------------------



 



     Section 7.03 Compliance with Covenants. Tenant shall, at its sole cost and
expense, faithfully observe and comply with all covenants, conditions and
restrictions to which the Demised Premises are now or hereafter subject.
     Section 7.04 Tenant’s Indemnity Regarding Hazardous Use. Tenant agrees to
indemnify, defend and hold harmless Landlord for all costs and expenses due to
events relating to Tenant’s use, shipment, storage, disposal or discharge of
hazardous or toxic materials or wastes, hazardous or toxic substances, solid
wastes, waste water, or process water in, on or about the Demised Premises that
may result in any requirements, liability or claims to remedy and/or clean-up
such wastes, toxins or substances, whether based upon a statute, regulation,
order of a governmental agency, or a private claim. These requirements include,
but are not limited to, those claims or liabilities arising out of the Clean Air
Act, the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Toxic Substances Control Act, the
Safe Drinking Water Act, and the state counterparts of such statutes. This
indemnification applies to, but is not limited to, claims or liability regarding
air pollution, water pollution, land pollution, groundwater pollution, solid and
hazardous waste management and toxic or hazardous substances control. This
indemnification will survive the termination of this Lease.
ARTICLE EIGHT
REPAIRS, MAINTENANCE, AND LANDLORD REPAIR REIMBURSEMENTS
     Section 8.01 Obligations. Tenant has examined and inspected the Demised
Premises, is satisfied with the physical condition of same and accepts same in
its present “as is” physical condition. Throughout the term of this Lease,
Tenant covenants and agrees to keep and maintain all portions of the Demised
Premises which it occupies in good order, condition and repair and to promptly
make all repairs or replacements becoming necessary during the term of the
Lease. Other than those obligations of the Tenant, Landlord shall perform all
other repairs and maintenance for the Building in which the Demised Premises is
located, including but not limited to the exterior, structural, roof, parking
lot, landscaping, and snow removal; provided, however, that Landlord’s repair
maintenance costs shall be charged to the Tenant. Tenant shall be charged its
share based upon the percentage of the square footage occupied by Tenant. Tenant
acknowledges that its percentage share of all Landlord reimbursements is 100%.
ARTICLE NINE
PUBLIC UTILITIES AND SERVICES
     Tenant agrees to pay or cause to be paid all charges for separately metered
and/or separately billed by third party suppliers for all gas, water, sewer,
electricity, light, heat, power, steam, air-conditioning, telephone or other
communication service or other utility or service used, rendered or supplied to,
upon or in connection with the Demised Premises or Tenant’s occupation and use
thereof throughout the term of this Lease, and to indemnity, defend and save
harmless Landlord from and against any liability, costs, expenses, claims or
damages on such

6



--------------------------------------------------------------------------------



 



account. Tenant shall also, at its sole cost and expense, procure or cause to be
procured any and all necessary permits, licenses or other authorizations
required fro the lawful and proper use, occupation, operation and management of
the Demised Premises.
ARTICLE TEN
ALTERATIONS
     Tenant agrees that it will not (a) demolish or undertake any structural
alterations of any of the buildings or other improvements erected upon or
otherwise comprising the Demised Premises, without the prior written consent of
Landlord or (b) make any other alterations which would change the character of
the buildings or other improvements comprising the Demised Premises or which
would weaken, impair or otherwise in any way affect the structural aspects of
integrity of or lessen the value of the Demised Premises and/or the buildings
and other improvements comprising the Demised Premises.
     With respect to any alterations permitted to be made by Tenant pursuant to
this Article Ten, Tenant shall (a) pay all costs, expenses and charges thereof,
(b) make the same in accordance with all applicable laws and building codes in a
good and workmanlike manner, (c) cause the same to be performed by qualified
contractors who shall not create any labor or other disturbance at the Demised
Premises while performing same, (d) fully and completely indemnify and hold
harmless Landlord from and against any mechanic’s liens or other liens or claims
in connection with the making thereof and (e) by reason of such alterations, not
thereby and (e) by reason of such alterations, not thereby reduce the economic
value of the Demised Premises.
     All alterations, improvements and additions to the Demised Premises
permitted to be made by Tenant hereunder, shall be made in accordance with all
applicable laws and plans and specifications previously submitted to Landlord
for Landlord’s approval, which approval shall not be unreasonably withheld or
delayed, and, except for removable trade fixtures, shall at once when made or
installed be deemed to have attached to the freehold and to have become the
property of Landlord and shall remain for the benefit of Landlord at the end of
the term or other expiration of this Lease in as good order and condition as
they were when installed, reasonable wear and tear excepted.
     In the event in the making of such alteration, improvements and additions
as herein provided, Tenant further agrees to indemnify and hold harmless
Landlord from and against all costs, expenses, liens, claims and damages arising
out of, or resulting from the undertaking or making of such alterations,
improvements and additions.
ARTICLE ELEVEN
LIENS
     Section 11.01 Inability to Establish Lien. Tenant shall have no power or
right to do any act or to make any contract which may create any voluntary lien,
mortgage or other encumbrance upon the Demised Premises, the estate of Tenant or
of any interest of Tenant in the Demised

7



--------------------------------------------------------------------------------



 



Premises, the estate of Tenant or of any interest of Tenant in the Demised
Premises or upon the reversion or other estate of Landlord or of any interest of
Landlord in the Demised Premises or fixtures, machinery, buildings and other
improvements therein contained.
ARTICLE TWELVE
INDEMNITY
     Section 12.01 Tenant’s Indemnification. Tenant shall indemnify, defend and
save harmless Landlord from and against all liability, judgments, claims,
demands, suits, actions, losses, penalties, fines, damages, costs and expenses,
including attorneys’ fees, of any kind or nature whatsoever, due to or arising
out of or from any breach, violation or non-performance of any covenant,
condition, provision or agreement in this Lease set forth and contained on the
part of Tenant to be fulfilled, kept, observed and performed, and claims of
every kind or nature, arising out of the use and occupation of the Demised
Premises by Tenant, including, without limitation, any damage to property
occasioned by or arising from the use and occupation thereof by Tenant or by any
sublessee, subtenant or assignee of Tenant, any injury to any person or person,
including death resulting at anytime therefrom, occurring in or about the
Demised Premises or the sidewalks in front of the same or adjacent thereto.
ARTICLE THIRTEEN
ACCESS FOR INSPECTION
     Section 13.01 Access by Landlord. Landlord and any mortgagee and their
respective agents shall have the right to enter the Demised Premises at all
reasonably hours for the purpose of inspection thereof, or of making repairs,
replacements and restorations that Tenant has neglected or refused to make in
accordance with the agreements, terms, covenants and conditions of this Lease.
In addition, Landlord and its agents shall have the right to enter the Demised
Premises at all reasonable hours for the purpose of showing the same to persons
or entities wishing to purchase or make a mortgage loan thereon or wishing to
rent the whole of the Demised Premises.
ARTICLE FOURTEEN
CONDEMNATION
     Section 14.01 Entitlement to Award. In the event the Demised Premises or
any party thereof shall be taken or condemned either permanently or temporarily
for any public or quasi public use or purpose by any competent authority in
appropriation proceedings or by any right of eminent domain, the entire use
Award or other compensation award therefor, both leasehold and reversion, shall
belong to Landlord without any deduction therefrom for any present or future
estate of Tenant and Tenant hereby assigns to Landlord all its right, title and
interest to any such use Award.

8



--------------------------------------------------------------------------------



 



     Section 14.02 Termination of Lease. If the entire Demised Premises shall be
taken as aforesaid, then this Lease shall terminate and shall become null and
void from the time possession thereof is required for public use and from that
date on the parties hereto shall be released from further obligation hereunder;
but in the event a portion, only of the Demised Premises shall be so taken or
condemned, then Landlord, at its own expense, shall repair and restore, to the
extent reasonably possible, the portion not affected by the taking and
thereafter the Annual Rent to be paid by Tenant shall be equitably and
proportionately adjusted.
     Section 14.03 Not Deemed an Eviction. Any such appropriation or
condemnation proceedings shall not operate as or be deemed an eviction of Tenant
or a breach of Landlord’s covenant for quiet enjoyment.
ARTICLE FIFTEEN
ASSIGNMENT AND SUBLETTING
     Section 15.01 Rights to Assign.
     (a) Tenant covenants and agrees not to assign this Lease or Tenant’s
leasehold interest in this Lease, including, but not limited to a collateral
assignment of Tenant’s leasehold interest in this Lease, or to sublet the whole
or any part of the Demised Premises, or to permit any other persons to occupy
the whole or any part of the Demised Premises without the written consent of
Landlord first had, references elsewhere herein to assignees notwithstanding. No
consent of Landlord to a particular assignment or subletting shall be deemed a
consent to further assignments or subletting. Any assignment or subletting, even
with the consent of Landlord, shall not relieve Tenant from liability for
payment of rent or other sums herein provided or from the obligation to keep and
be bound by the terms, conditions and covenants of this Lease. The acceptance of
rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease and shall not constitute consent to the assignment of
this Lease or subletting of the Demised Premises.
     (b) Each of the following events shall be deemed an assignment of this
Lease by Tenant within the meaning of this Section 15.01:
                (i) a transfer by operation of law or otherwise, of Tenant’s
interest in this Lease; or,
          (ii) a transfer by operation of law or otherwise of a majority of the
issued and outstanding shares of capital stock of or other percentage interest
in Tenant in a single transaction or a related series of transactions; or a
transfer by operation of law or otherwise of a majority of the issued and
outstanding shares of capital stock of or other percentage interest in Tenant in
a single transaction or a related series of transactions; or

9



--------------------------------------------------------------------------------



 



ARTICLE SIXTEEN
DEFAULTS
     Section 16.01 Defaults. In the event any one or more of the following
events shall occur:
     (a) Tenant shall default in making payment to Landlord of Annual Rent,
Additional Rental or of any money advanced by Landlord and collectible as
Additional Rental, as and when the same shall become due and payable, and such
default in payment shall continue for a period of ten (10).days; or
     (b) Tenant shall fail, neglect or refuse to keep and perform and of the
other covenants, conditions, stipulations or agreements herein contained,
covenanted and agreed to be kept and performed by Tenant, and in the event any
such default shall continue for a period of thirty (30) days after notice
thereof given in writing to Tenant by Landlord or Landlord’s agents; provided,
however, that if Tenant cannot reasonably cure such default within such thirty
(30) day period, Tenant shall have such additional period of time as Tenant
reasonably requires so long as Tenant proceeds with due diligence to cure such
default and so long as Landlord shall not be materially prejudiced thereby; or
     (c) Any voluntary or involuntary petition or similar pleading under any
section or sections of any bankruptcy act shall be filed by or against Tenant,
or any voluntary or involuntary proceeding in any court or tribunal shall be
instituted to declare Tenant insolvent or unable to pay Tenant’s debts, and the
same shall not be dismissed or discharged within thirty (30) days after receipt
by Tenant of notice of such proceeding; or.
     (d) Tenant makes any assignment of its property for the benefit of
creditors or should the Demised Premises be taken under a levy of execution or
attachment in any action against Tenant and such levy, attachment or assignment
is not dismissed or discharged within thirty (30) days after such assignment or,
in the case of a levy or attachment, within thirty (30) days after receipt by
Tenant of notice thereof;
     (e) In any such event of default hereinabove described, Landlord may make
such alterations, repairs, replacements and/or decorations in the Demised
Premises as Landlord considers necessary or desirable for the purpose of
reletting the Demised Premises and the making of same shall not release Tenant
from liability hereunder, nor shall Landlord’s failure or refusal to re-let or
failure to collect rent due under any re-letting affect Tenant’s liability for
damages.
     (f) In the event this Lease is terminated pursuant to Section 16.01 hereof,
all of the right, title and estate and interest of Tenant in and to the Demised
Premises, all rents, issues and profits derived from the Demised

10



--------------------------------------------------------------------------------



 



Premises whether then accrued or to accrue, all insurance policies and all
insurance proceeds paid or payable to Tenant or to Landlord pursuant to this
Lease, and the then entire undisbursed balance of. any use Award (as defined in
Article 28) described in this Lease, shall automatically pass to, vest in and
belong to Landlord, without further action on the part of either party and
without cost or charge to Landlord, free of any claim thereto by Tenant.
     In any such event of default hereinabove described, the Annual Rents and
the Additional Rental due under this Lease shall immediately become due and
payable and Landlord shall have the options of:
          (i) Collecting by suit or otherwise each installment of Annual Rent or
Additional Rent or other sums as they become due hereunder, or to enforce by.
suit or otherwise any other term or provision hereof on the part of Tenant
required to be kept or performed;
          (ii) To re-enter and take possession of the Demised Premises at any
time after written notice to that effect Tenant; and Tenant shall immediately
vacate the Premises and deliver possession thereof to Landlord, but
nevertheless, Tenant shall remain liable for the unpaid Annual Rentals and
Additional Rentals, and all other sums payable by Tenant hereunder, as said sums
shall or would have become due; but there shall be credited against such unpaid
amounts, the net proceeds realizable from the leasing of the Demised Premises to
a third party, after first deducting from such proceeds all costs and expenses
incurred in connection with such leasing, attorneys’ fees, brokerage and
expenses of keeping the Demised Premises in good order or preparing the same for
lease;
          (iii) To terminate this Lease, in which event Tenant agrees
immediately to surrender possession of the Demised Premises and to pay to
Landlord the amount of damage sustained by Landlord by reason of Tenant’s breach
of this Lease;
          (iv) Landlord may, in lieu of the sums due Landlord pursuant to the
preceding paragraphs (but in addition to the sums payable for Landlord’s
expenses for keeping the Premises in good order and for preparing the same for
re-letting), elect to recover from Tenant and Tenant agrees to pay as liquidated
damages, an amount equal to the difference between the Annual Rentals and
Additional Rentals reserved for the unexpired portion of the term of this Lease,
and the then fair rental value of the Demised Premises for the same period,
discounted to the date of termination at the rate of four percent (4%). The rent
reserved upon any reletting of the Demised Premises shall be deemed prima facie
to be the fair rental value for the term of such re-letting; or
          (v) Landlord shall further have the option of locking out the Tenant
from the Demised Premises, changing all locks and securing the Demised Premises
in such a manner as may be solely determined by the Landlord

11



--------------------------------------------------------------------------------



 



ARTICLE SEVENTEEN
ADDITIONAL REMEDIES OF LESSOR
     Section 17.01 Right of Landlord to Remedy. If Tenant shall default in the
performance of any covenants contained herein to be performed on Tenant’s part,
Landlord may, after the applicable notice to Tenant therefor as set forth in
Section 19.01 hereof, or without notice if in Landlord’s reasonable opinion an
emergency exists, perform the same for the account and at the expense of Tenant.
If Landlord shall incur any expense, and reasonable attorneys’ fees for
instituting, prosecuting, or defending any action or proceeding instituted by
reason of Tenant’s default, then Tenant shall reimburse Landlord for the amount
of such expense on demand, together with interest as provided in Section 4.03 of
this Lease, should Tenant, pursuant to this Lease, become obligated to reimburse
or otherwise pay Landlord one or more sums of money in addition to the Annual
Rent set forth herein, the amount thereof shall be deemed to be Additional
Rental hereunder and shall be due and payable by Tenant on demand by Landlord,
or at the election of Landlord, shall be due hereunder, in which event Landlord
shall have the additional remedies for default in the payment thereof provided
by this Article Seventeen and by Articles Sixteen of this Lease. The provisions
of this Section 17.01 shall survive the termination of this Lease.
     Section 17.02 Injunctive Relief. In the event of a default or threatened
default by Tenant of any of the agreements, terms, covenants or conditions
hereof, Landlord shall have the right of an injunction to restrain the same and
the right to invoke any remedy allowed by law or in equity, as if the specific
remedies, indemnity or reimbursement were herein provided.
     Section 17.03 Re-entry of Possession. In the event of any termination of
this Lease, whether by expiration, forfeiture, cancellation, surrender,
operation of law, issuance of a final court order or otherwise, Landlord may
re-enter the Demised Premises, to remove therefrom Tenant, its agents,
employees, licensees and any sublessee, person, firm or corporation and all of
their respective property, using such force for that purpose as may be necessary
without being liable for prosecution or damages therefor, and thereupon Landlord
shall be entitled to retain possession of the Demised Premises Tenant’s fixtures
and appurtenances thereto, free from any estate or interest of Tenant therein.
Tenant does hereby expressly waive service of any notice of intention to
re-enter or enter except as provided in this Lease.
     Section 17.04 Waiver of Right of Redemption. Tenant, for itself and for any
and all persons claiming through or under Tenant, upon the termination of this
Lease and/or of the term of this Lease in accordance with the terms hereof, or
in the event of entry of judgment for the recovery of the possession of the
Demised Premises in any action or proceeding, or if Landlord shall enter the
Demised Premises by process of law or otherwise, hereby waives any right of
redemption provided or permitted by any statute, law or decision now or
hereafter in force, and does hereby waive, surrender and give up all rights or
privileges which it may or might have, under and by reason of any present or
future law or decision, to redeem the Demised Premises or for a continuation of
this Lease for the remainder of the term of this Lease after having been
dispossessed or ejected therefrom by process of law Or otherwise. The waiver of
the right of redemption shall be of no, force and effect if, in any such event
and during the period Within

12



--------------------------------------------------------------------------------



 



which the right of redemption may be exercised, either Landlord, or a receiver
appointed by the Court, shall be in possession of the Demised Premises and
collecting the rent, income and profit thereof and managing such property.
Tenant further waives all right to trial by jury in any summary or other
judicial proceedings hereafter instituted by Landlord against Tenant in respect
to the Demised Premises.
     Section 17.05 Receipt of Money. No receipt of moneys by Landlord from
Tenant after the termination hereof in any lawful manner shall reinstate,
continue or extend the term of this Lease, or affect any notice theretofore
given to Tenant, or operate as a waiver of the right of Landlord to enforce the
payment of any Annual Rent and Additional Rental then due or thereafter falling
due, or operate as a waiver of the right of Landlord to recover possession of
the Demised Premises by proper suit, action, proceedings or other remedy; it
being agreed that after the service of notice of termination as herein provided
and the expiration of the time therein specified, and after the commencement of
any suit, action, proceedings or other remedy, and after a final order or
judgment for possession of the Demised Premises, Landlord may demand, receive
and collect any moneys due, or thereafter falling due, without in any manner
affecting such notice, suit, action, proceedings, order or judgment; and any and
all such moneys so collected shall be deemed to be payments on account of the
use and occupation of the Demised Premises, or, at the election of Landlord, on
account of Tenant’s liability hereunder.
     Section 17.06 Cumulative Remedies. The rights and remedies given to
Landlord in this Lease are distinct, separate and cumulative, and no one of
them, whether or not exercised by Landlord, shall be deemed to be in exclusion
of any of the others herein, or by law or in equity provided. Nothing herein
contained shall, however, limit or prejudice the right of Landlord to prove and
obtain as damages by reason of such termination an amount equal to the maximum
allowed by any other statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved, whether or
not such amount be greater, equal to or less than the amount of the difference
referred to above.
     Section 17.07 Holding Over. If Tenant shall remain in possession of all or
any part of the Demised Premises after the expiration of the term of this Lease
or any renewal thereof, without the consent of Landlord, then Tenant shall be
deemed a tenant of the Demised Premises from month-to-month at one and one-half
(1-1/2) times the most recent rentals payable by Tenant hereunder and subject to
all of the terms and provisions hereof, except only .as to the term of this
Lease.
ARTICLE EIGHTEEN
NO WAIVER
     Waiver by either party hereto of any breach by the other Party hereto of
any covenant or condition herein contained, or failure by Landlord to exercise
any right or remedy in respect of any such breach, shall not constitute a waiver
or for the future of such covenant or condition relinquishment any or of any
subsequent breach of any such covenant or condition, or bar any right or remedy
of Landlord or Tenant in respect of any such subsequent breach. The receipt of
any rent or portion thereof (regardless of any endorsement on any check or any
statement in any letter accompanying any payment of rent) by Landlord, whether
the same be that reserved and

13



--------------------------------------------------------------------------------



 



provided for herein as Annual Rent or Additional Rental under any of the
covenants or provisions herein contained, shall not operate as an accord and
satisfaction or be a waiver of the right of Landlord to enforce the payment of
rents of any kind previously due or as a bar to the termination of this Lease
and to recovery of the Demised Premises because of default in the payment of
said rents previously due, by any appropriate remedy Landlord may select.
ARTICLE NINETEEN
NOTICES
     Section 19.01 Method of Notice. Whenever it is provided herein that notice,
demand, request or other communication shall or may be given to, or served upon,
either of the parties by the other, and/or whenever either of the parties shall
desire to give or serve upon the other any notice, demand, request or other
communication with respect hereto or with respect to the Demised Premises, each
such notice, demand, request or other communication shall be in writing and, any
law or statute to the contrary notwithstanding, shall not be effective for any
purpose unless the same shall be given or served as follows:
     (a) If given or served by Landlord, by mailing the same to Tenant by
registered or certified mail, postage prepaid, return receipt requested,
addressed to Tenant, or by personal delivery to Tenant, at the address first
hereinabove mentioned, or at such other address as Tenant may from time to time
designate by notice given to Landlord personally, or by registered or certified
mail, with a copy thereof by registered or certified mail, postage prepaid,
return receipt requested, addressed to any lender who may be entitled to notice.
     (b) If given or served by Tenant, by mailing the same to Landlord by
registered or certified mail, postage prepaid, return receipt requested,
addressed to Landlord, or by personal delivery to Landlord, at the address first
hereinabove set forth, or at such other address or addresses and to such other
person or firm as Landlord may from time to time designate by notice given to
Tenant as herein provided.
     Section 19.02 Time of Notice. Every such notice, demand, request or other
communication hereunder shall be deemed to have been given or served for all
purposes hereunder when delivered personally or, if mailed, forty-eight
(48) hours after the time that the same shall be deposited in the United States
mails, postage prepaid, in the manner provided in Section 21.01 hereof.
ARTICLE TWENTY
QUIET ENJOYMENT
     Section 20.01 Quiet Environment. Landlord covenants that Tenant, on paying
the rent reserved and on performing all the terms, covenants and conditions
hereof on the part of Tenant to be performed, and not being in default under any
of the terms of this Lease, shall at all times

14



--------------------------------------------------------------------------------



 



during the term of this Lease peacefully and quietly have, hold and enjoy the
Demised Premises without any manner of hindrance from Landlord or any persons
lawfully claiming under or through Landlord, except as to any portion of the
Demised Premises that may be taken by eminent domain.
ARTICLE TWENTY-ONE
COVENANT TO YIELD POSSESSION
     Except as herein otherwise provided, Tenant shall on the last day of the
term, or upon the sooner termination of the term of this Lease, peaceably and
quietly surrender and deliver up to Landlord the Demised Premises broom-clean,
including all building alterations, rebuildings, replacements, changes,
additions and improvements constructed, erected, added or placed by Tenant on
the Demised Premises, together with all fixtures forming a part of, located in,
or used in connection with the operation of the Demised Premises in good
ARTICLE TWENTY-TWO
ESTOPPEL CERTIFICATES
     Section 22.01 Tenant’s Certificates. Tenant shall, without charge, at any
time and from time to time, within ten (10) days after request by Landlord,
deliver a written instrument to Landlord or any other person, firm or
corporation specified by Landlord, duly executed and acknowledged, certifying:
     (a) that the Lease is unmodified and in full force and effect, or if there
has been any modification, that the same is in full force and effect as so
modified, and identifying any such modification;
     (b) whether or not, to the knowledge of Tenant, there are then existing any
setoffs or defenses in favor of Tenant against the enforcement of any of the
terms, covenants and conditions of this Lease by Landlord, and if so, specifying
the same, and also whether or not Landlord has observed and performed all of the
terms, covenants and conditions on the part of Landlord to be observed and
performed, and if not, specifying same;
     (c) the dates .to which Annual Rental and all other charges hereunder have
been paid; and
     (d) any other information or item reasonably requested.
     Section 22.02 Landlord’s Certificates. Landlord shall, without charge, and
at any time and from time to time within ten (I0) days after request by Tenant,
but no more often than once in any twelve (12) month period, deliver a written
instrument to Tenant or any other person, firm or corporation specified by
Tenant, duly executed and acknowledged, certifying

15



--------------------------------------------------------------------------------



 



     (a) as to the same facts as set forth in Section 22.01(a) and (c) hereof;
and
     (b) whether or not, to the knowledge of Landlord, there are then any
existing set-offs or defenses in favor of Landlord against the enforcement of
any of the terms, covenants and conditions of this Lease by Tenant, and if so,
specifying the same, and also whether or not Tenant ‘has observed and performed
all of the terms, covenants and conditions on the part of Tenant to be observed
and performed, and if not, specifying same.
ARTICLE TWENTY-THREE
NON-MERGER
     There shall be no merger of this Lease, or of the leasehold estate created
by this Lease, with the fee estate in the Demised Premises by reason of the fact
that this Lease, the leasehold estate created by this Lease, or any interest in
this Lease or in any such leasehold estate, may be held, directly or indirectly,
by or for the account of any person who shall own the fee estate in the Demised
Premises or any interest in such fee estate, and no such merger shall occur
unless and until all persons at the time having an interest in the fee estate in
the Demised Premises and all persons having an interest in this Lease, or in the
leasehold estate created by this Lease, shall join in a written instrument
effecting such merger and shall duly record the same.
ARTICLE TWENTY-FOUR
SUBORDINATION AND ATTORNMENT
     This Lease is and shall at all times, unless Landlord shall otherwise
elect, be subject and subordinate to all covenants, restrictions, easements and
encumbrances now or hereafter affecting the fee title of the Premises and to all
ground and underlying leases and mortgages or financing or refinancings in any
amounts, and to any and all advances thereunder, which may now or hereafter be
placed against or affect any or all of the land or any or all of the buildings
and improvements now or at any time hereafter constituting a part of or
adjoining the Premises, and to all renewals, modifications, consolidations,
participations, replacements and extensions thereof. The term “mortgages” as
used herein shall be deemed to include trust indentures and deeds of trust. The
aforesaid provisions shall be self-operative and no further instrument of
subordination shall be necessary unless required by any such ground or
underlying lessor or mortgagee; provided however that Tenant’s subordination to
any future mortgages or ground leases shall be conditioned upon such future
mortgagee’s or ground lessor’s non-disturbance of Tenant so long as Tenant is
not in default hereunder. Should Landlord or any ground or underlying lessor or
mortgagee desire confirmation of such subordination, Tenant, within ten
(10) days following Landlord’s written request therefor, agrees to execute and
deliver, without charge, any and all documents (in form acceptable to such
ground or underlying lessor or mortgagee) subordinating this Lease and Tenant’s
rights hereunder. If Tenant fails to execute

16



--------------------------------------------------------------------------------



 



and deliver such documents within ten (I0) days following Landlord’s written
request therefor, Landlord is hereby authorized to execute and deliver same as
attorney-in-fact for Tenant.
ARTICLE TWENTY-FIVE
LAW OF STATE
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio.
ARTICLE TWENTY-SIX
CAPTIONS
     The captions and headings of Articles and Sections in this Lease are
inserted only as a matter of convenience and for reference, and the same in no
way define, limit or describe the scope of this Lease or the intent of any
provision thereof.
ARTICLE TWENTY-SEVEN
COUNTERPARTS AND RECORDING
     Section 27.01 Counterparts. The parties hereto have simultaneously
executed, acknowledged and delivered this Lease in multiple copies. Each such
executed and acknowledged copy is in all respects the same and shall be deemed
complete in itself and any executed and acknowledged copy may be introduced in
evidence or used for any purpose without the introduction of the original Lease.
     Section 27.02 Recording. The parties hereto agree that a short form
memorandum of lease may be recorded and the cost of the recording shall be paid
by Tenant.
ARTICLE TWENTY-EIGHT
PARTIAL INVALIDITY
     If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

17



--------------------------------------------------------------------------------



 



ARTICLE TWENTY-NINE
SUCCESSORS AND ASSIGNS
     All of the terms, covenants and conditions herein contained shall inure to
the benefit of and be binding upon Landlord, its successors and assigns, and any
person who at any time shall be the owner of the Demised Premises, and upon
Tenant, its successors and assigns and any person who at any time shall be the
owner of the leasehold estate hereby created.
ARTICLE THIRTY
NO PARTNERSHIP
The relationship established pursuant to the terms of this Lease shall be only
that of a landlord and tenant and nothing contained in this Lease will create a
partnership, joint venture or co-ownership between Landlord and Tenant with
respect to the Demised Premises and the use thereof.
ARTICLE THIRTY-ONE
     Security Deposit. As further security for the prompt and faithful
performance of Tenant of all its obligations under this Lease, Tenant does
hereby deliver to Landlord a security deposit in the amount of $ -0- (zero) to
be held by Landlord in a non-interest bearing account as security for the
faithful performance by Tenant of all obligations to be performed by Tenant
under this Lease.
ARTICLE THIRTY-TWO
MEMORANDUM OF LEASE
     Landlord and Tenant agree that a memorandum of this Lease may be recorded
in the county where the Demised Premises is located and both Landlord and Tenant
agree to execute any such Memorandum of Lease for recording purposes.

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the day and year first above written, but effective as of the Commencement
Date.

            LANDLORD:
RICHARD M. OSBORNE, TRSUTEE
      By:   /s/ Richard M. Osborne         Richard M. Osborne, Trustee         
      TENANT:
ORWELL NATURAL GAS COMPANY
      By:   /s/ Thomas J. Smith         Thomas J. Smith, President             

19



--------------------------------------------------------------------------------



 



         
STATE OF OHIO
  )    
 
  ) SS
COUNTY OF LAKE
  )    

     BEFORE ME, a Notary Public in and for said county and state, personally
appeared the above named RICHARD M. OSBORNE, TRUSTEE, who acknowledged that he
did sign the foregoing instrument and that the same is his/her free act and
deed.
     IN TESTIMONY WHEREOF, I have hereunto affixed my signature and official
seal at                                        , Ohio, this ___day of
                                        , 2008.
                                                            
Notary Public

         
STATE OF OHIO
 
)
)

COUNTY OF LAKE
    )  

     BEFORE ME, a Notary Public in and for said county, personally appeared the
above named ORWELL NATURAL GAS COMPANY, by Thomas J. Smith, its President, who
acknowledged that he did sign the foregoing instrument and that the same is the
free act and deed of said Company and his free act and deed personally.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
                                        , Ohio, this ___day of
                                        , 2008.
                                                            
Notary Public

20